           Case 2:18-cv-01442-JLR Document 53 Filed 06/05/20 Page 1 of 4



1                                                                    Honorable James L. Robart

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
9                                     AT SEATTLE

10
     THE HUMAN RIGHTS DEFENSE
11   CENTER and MICHELLE DILLON,                       No. 2:18-cv-01442-JLR

12                          Plaintiffs,                JOINT STATUS REPORT AND
                                                       ORDER
13           v.
                                                       Note on Motion Calendar:
14   U.S. DEPARTMENT OF HEALTH AND                     June 5, 2020
     HUMAN SERVICES, ADMINISTRATION
15   FOR CHILDREN AND FAMILIES, and
     OFFICE OF REFUGEE RESETTLEMENT,
16
                            Defendants.
17

18
            Plaintiffs THE HUMAN RIGHTS DEFENSE CENTER (“HRDC”) and
19
     MICHELLE DILLON (collectively, “Plaintiffs”) and Defendants U.S. DEPARTMENT OF
20
     HEALTH AND HUMAN SERVICES, ADMINISTRATION FOR CHILDREN AND
21
     FAMILIES and OFFICE OF REFUGEE RESETTLEMENT (collectively, “Defendants”)
22
     hereby provide the Court with a Joint Status Report pursuant to the Court’s May 4, 2020
23
     Order (Dkt. No. 51).
24
            Since the last Joint Status Report (Dkt. No. 50), filed on May 1, 2020, Defendants
25
     have produced what they represent to be the last documents responsive to Plaintiffs’
26
     Freedom of Information Act requests. Based upon those last productions, the Parties report

     JOINT STATUS REPORT
     AND [PROPOSED] ORDER
     No. 2:18-cv-01442-JLR – Page 1
           Case 2:18-cv-01442-JLR Document 53 Filed 06/05/20 Page 2 of 4



1    that this matter need not be substantively litigated. The only remaining issue is the

2    potential award of fees and costs. The Parties plan to attempt to resolve that issue without

3    the need for judicial intervention. Accordingly, the Parties request that they be given until

4    July 9, 2020, to file a stipulated dismissal of this matter with prejudice if they reach

5    agreement on fees and costs. Should the Parties not resolve that issue July 9, 2020, the

6    Parties would submit a joint status report on that date.

7

8           Dated: June 5, 2020                     Respectfully submitted,
9
                                                    ARETE LAW GROUP PLLC
10
                                                    By: /s/ Jeremy E. Roller
11                                                  Jeremy E. Roller, WSBA No. 32021
                                                    1218 Third Avenue, Suite 2100
12
                                                    Seattle, WA 98101
13                                                  Telephone (206) 428-3250
                                                    Fax (206) 428-3251
14                                                  jroller@aretelaw.com

15                                                  Attorneys for Plaintiffs The Human Rights
                                                    Defense Center and Michelle Dillon
16

17                                                  BRIAN T. MORAN
                                                    United States Attorney
18
                                                    By: /s/ Michelle R. Lambert
19                                                  Michelle R. Lambert, NYS # 4666657
                                                    Assistant United States Attorney
20                                                  United States Attorney’s Office
                                                    700 Stewart Street, Suite 5220
21                                                  Seattle, WA 98101
                                                    Telephone (206) 553-7970
22                                                  Fax (206) 553-4073
                                                    michelle.lambert@usdoj.gov
23
                                                    Attorneys for Defendants
24

25

26


     JOINT STATUS REPORT
     AND [PROPOSED] ORDER
     No. 2:18-cv-01442-JLR – Page 2
           Case 2:18-cv-01442-JLR Document 53 Filed 06/05/20 Page 3 of 4



1                                               ORDER

2           It is hereby ORDERED that:

3           The Parties shall submit either a stipulated dismissal or a joint status report to the

4    Court on or before July 9, 2020.

5

6           Dated this 5th day of June, 2020.

7

8

9
                                                           A
                                                           JAMES L. ROBART
10
                                                           United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT STATUS REPORT
     AND [PROPOSED] ORDER
     No. 2:18-cv-01442-JLR – Page 3
                   Case 2:18-cv-01442-JLR Document 53 Filed 06/05/20 Page 4 of 4



1
                                           CERTIFICATE OF SERVICE
2
                     I hereby certify that on this date, I electronically filed the foregoing document with
3
          the Clerk of the Court using the CM/ECF system, which will send notification of such filing
4
          to the following:
5
          MICHELLE R. LAMBERT, NYS #4666657
6
          Assistant United States Attorney
7         United States Attorney’s Office
          700 Stewart Street, Suite 5220
8         Seattle, Washington 98101
          Phone: (206) 553-7970
9         Fax: (206) 553-4073
          Email: michelle.lambert@usdoj.gov
10

11        Attorneys for Defendants

12
                     DATED: June 5, 2020, at Seattle, Washington.
13

14                                                         s/ Annabel Barnes
                                                           Annabel Barnes, Legal Assistant
15

16

17
     999.21 sj021501 6/5/20
18

19

20

21

22

23

24

25

26


          JOINT STATUS REPORT
          AND [PROPOSED] ORDER
          No. 2:18-cv-01442-JLR – Page 4
